Case 2:19-cv-20413-WJM-MF Document 23 Filed 12/10/20 Page 1 of 1 PageID: 396




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY




 DAVIDA SCHUMAN
                                                         Civ. No.: 2:19-cv-20413
                Plaintiff,

        v.
                                                                    ORDER
 KEAN UNIVERSITY, et al.,

                Defendants.



WILLIAM J. MARTINI, U.S.D.J.:
       Before the Court is Plaintiff’s motion for reconsideration of this Court’s June 24,
2020 Order dismissing the matter, ECF No. 17. For the reasons stated in the accompanying
opinion, IT IS on this 10th day of December, 2020, ORDERED that Plaintiff’s motion for
reconsideration, ECF No. 17, is DENIED.




                                               /s/ William J. Martini
                                            WILLIAM J. MARTINI, U.S.D.J.
